
	

115 S2834 IS: Wetland Delineation Act of 2018
U.S. Senate
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2834
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2018
			Mr. Hoeven introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Food Security Act of 1985 to improve the wetland conservation program.
	
	
 1.Short titleThis Act may be cited as the Wetland Delineation Act of 2018. 2.Wetland conversionSection 1221(d) of the Food Security Act of 1985 (16 U.S.C. 3821(d)) is amended—
 (1)by striking Except as and inserting the following:  (1)In generalExcept as; and
 (2)by adding at the end the following:  (2)Duty of the SecretaryThe Secretary shall determine that a person is ineligible under paragraph (1) only after the Secretary determines that an exemption under section 1222(b) does not apply to that person..
			3.Delineation of wetlands
 (a)Identification of minimal effect exemptionsSection 1222(d) of the Food Security Act of 1985 (16 U.S.C. 3822(d)) is amended in the first sentence by inserting and not later than 180 days after the date of enactment of the Wetland Delineation Act of 2018, before the Secretary.
 (b)Mitigation bankingSection 1222(k)(1)(B) of the Food Security Act of 1985 (16 U.S.C. 3822(k)(1)(B)) is amended— (1)by striking Of the funds and inserting the following:
					
 (i)Mandatory fundingOf the funds; (2)in clause (i) (as so designated), by striking $10,000,000 and all that follows through paragraph and inserting to carry out this paragraph $10,000,000 for fiscal year 2019 and each fiscal year thereafter, to remain available until expended; and
 (3)by adding at the end the following:  (ii)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this paragraph $5,000,000 for each of fiscal years 2019 through 2023..